Citation Nr: 1714571	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  09-15 797	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than May 13, 2002, for the award of service connection for mood disorder with depressive features secondary to chronic and severe headaches (depression). 

2.  Entitlement to an effective date earlier than May 13, 2002, for the award of a total disability rating based upon individual unemployability (TDIU). 

3.  Entitlement to an effective date earlier than May 13, 2002, for the award of basic eligibility for Dependents' Educational Assistance (DEA) benefits. 

[Pursuant to BVA Directive 8430 (May 17, 1999) the Veteran's daughter's claim for DEA Chapter 35 benefits will be addressed in a separate decision under docket number 08-33 864A.  That decision is being issued concurrently with the instant decision.]




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his spouse, and his daughter 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1962 to August 1965.

This matter originally came on appeal before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Appeals Management Center (AMC) in Washington, DC.  The Board remanded this case in August 2011, December 2013, and June 2015.  The Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, now has jurisdiction over the appeal.

The Veteran provided testimony at Board hearing held in June 2012.  Because the Veterans Law Judge who held the June 2012 hearing subsequently became unavailable, a second hearing was held, at the Veteran's request, in November 2014.  A transcript of both hearings is associated with the claims file. 

In March 2017 the Veteran filed with VA an authorization for VA to obtain additional private treatment records in connection with a claim that is not in appellate status and later that month VA requested these record.  To date, these records have not been associated with the claims file.  Nonetheless, the Board finds that it may adjudicate these claims because private treatment records obtained in 2017 can have no bearing on the merits of the above earlier effective date claims.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014). 


FINDINGS OF FACT

1.  On October 23, 1998, the Veteran submitted a claim for a TDIU.

2.  A December 27, 1999, rating decision denied the Veteran's October 23, 1998, claim for a TDIU and he appealed. 

3.  On May 13, 2002, the Veteran submitted an initial claim of service connection for depression.

4.  In a December 2007 rating decision the RO granted service connection for depression associated with migraine headaches, effective May 13, 2002.

5.  Prior to May 13, 2002, the Veteran did not meet the schedular criteria for a TDIU or meet the criteria for referral of his claim to the Under Secretary for Benefits or the Director, Compensation Services for extraschedular consideration.

6.  Prior to May 13, 2002, the Veteran did not meet the criteria for the award of basic eligibility for DEA benefits.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 13, 2002, for the grant of service connection for depression have not been met  38 C.F.R. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. 38 C.F.R. § 3.400 (2016).

2.  The criteria for an effective date prior to May 13, 2002, for the award of a TDIU have not been met.  38 C.F.R. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.321, 3.340, 3.341, 3.400, 4.16, 4.19 (2016).

3.  The criteria for an effective date prior to May 13, 2002, for the award of basic eligibility for DEA benefits have not been met.  38 U.S.C.A. §§ 1155, 3500, 3501, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.340, 3.341, 3.400, 3.401 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to earlier effective dates for the grant of service connection for depression as well as the award of a TDIU and DEA benefits dating back to the October 23, 1998, claim for a TDIU because VA new since that time that the appellant's service connected migraine headaches caused his depression, that he was diagnosed as having the disability prior to May 13, 2002 because depression and migraine headaches entitled him to a TDIU and DEA benefits since that time.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) 

Generally, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  In this regard, it is well settled that intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1353   (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155. 

The effective date of awards of claims granted on a secondary basis can be no earlier than the date of the claim for compensation on a secondary basis.  See Ellington v. Nicholson, 22 Vet. App. 141, 145 (2007) (finding that the effective date for a grant of service connection for diabetes and hypertension as secondary to leukemia was the date of the claim for secondary service connection, not the date of the claim of service connection for leukemia), aff'd sub nom.  Ellington v. Peake, 541 F.3d 1364 (Fed. Cir. 2008); Ross v. Peake, 21 Vet. App. 528, 532-33 (2008) (holding that the effective date for a grant of secondary service connection for depression with anxiety was the date of the secondary service connection claim, not the date of the claim for service connection for the primary heart condition).

If a Veteran files a claim for an increased rating with VA and the claim is disallowed he has the right to appeal that disallowance to the Board.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  If the Veteran does not perfect an appeal, however, the disallowance becomes final.  See 38 U.S.C.A. § 7105.  Similarly, denials of claims by the Board are final on the date the decision is issued by the Board.  38 U.S.C.A. § 7104 (West 2014).  The finality of that rating decision can only be upset upon a finding of clear and unmistakable error (CUE).  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.105 (2015).  The effective date of an award based on a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred.  That section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.  

a.  Service Connection for Depression

As to the claim for an earlier effective for the grant of service connection for depression, on May 13, 2002, the Veteran filed his first claim for service connection for depression.  In a December 2007 rating decision, the RO granted service connection for depression effective from May 13, 2002.  As such, the RO has already assigned the earliest effective date of service connection allowed under the law.

In reaching the above conclusion, the Board has not overlooked the Veteran's claim that the effective date for the grant of service connection for depression should be the same date that VA granted service connection for the headaches that caused his depression.  However, and as noted above, the United States Court of Appeals for the Federal Circuit considered, and rejected a similar argument in Ellington held that the effective date for secondary service connection is controlled by the date of claim for the secondary benefit and when the disability arose; not by the effective date of the primary condition to which the new condition was secondary. 

In reaching the above conclusion, the Board has also not overlooked the fact that the finality of a rating decision can also be upset upon a finding of CUE.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302 (2016).  However, the Board finds that it cannot adjudicate whether there was CUE in the December 2002 rating decision that denied service connection for depression or any earlier rating decision such as the April 2002 rating decision that denied service connection for posttraumatic stress disorder (PTSD) because the Veteran has never made such claims and the issues have not previously been adjudicated by the RO.  

b.  TDIU

As to the claim for an earlier effective date for the grant of a TDIU, the record shows that on October 23, 1998, the Veteran submitted a claim for a TDIU.  A December 1999 rating decision thereafter denied the Veteran's October 23, 1998, claim for a TDIU and he appealed.  In a December 2007 rating decision, the RO thereafter granted the Veteran a TDIU effective from May 13, 2002.  The question before the Board, then, is the date on which entitlement to a TDIU arose.

In this regard, total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341. 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment. 

With the above criteria in mind, the record shows that prior to May 13, 2002, the Veteran had a 50 percent rating for migraine headaches and a noncompensable rating for urticarial.  Therefore, the Board finds that the Veteran did not meet the minimum schedular threshold requirement (of a combined disability rating of 70 percent or more) to be considered for a TDIU rating at any time prior to May 13, 2002.  38 C.F.R. § 4.16(a).

A TDIU may also be awarded on an extraschedular basis if a Veteran fails to meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), but is still unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director, Compensation Service, for extraschedular consideration.  

Here, the Board finds that referral of the TDIU claim for extraschedular consideration is not warranted.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) (holding that the determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO).  

Given the above the Board finds that the claim for an earlier effective date for a TDIU must be denied because, while the Veteran had a claim pending since 1998 entitlement to a TDIU did not arise at any time before May 13, 2002, and the effective date of an award of disability compensation is the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2). 

c.  DEA Benefits

As to the award of basic eligibility for DEA benefits, the record shows that in a December 2007 rating decision the RO granted the Veteran basic eligibility to DEA benefits effective from May 13, 2002.

Therefore, the Board finds that the first question it must consider in connection with this earlier effective date claim is the date on which entitlement to basic eligibility to DEA benefits arose because the effective date of an award of disability compensation is the date of claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

In this regard basic eligibility for DEA exists if a veteran has a permanent, total service-connected disability.  38 U.S.C.A. §§ 3500, 3501.  A total disability may be assigned where the veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the veteran is unemployable due to service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341.  Permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b). 

With the above criteria in mind, the record shows that at all times prior to May 13, 2002, the Veteran had a 50 percent rating for migraine headaches and a noncompensable rating for urticarial.  Also, and as explained in detail above, the record shows that prior to May 13, 2002, the Veteran was not unemployable due to service-connected disabilities.  38 C.F.R. § 4.16.  Therefore, the Board finds that the Veteran did not meet the minimum threshold requirement to be considered for basic eligibility for DEA benefits at any time prior to May 13, 2002.  38 C.F.R. §§ 3.340, 3.341.  Therefore, because the effective date of an award of disability compensation is the date of claim or the date entitlement arose, whichever is later, the Board finds that his claim for an earlier effective date for basic eligibility for DEA benefits must be denied because entitlement did not arise until May 13, 2002.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2). 


ORDER

An effective date prior to May 13, 2002, for the grant of service connection for depression is denied.

An effective date prior to May 13, 2002, for the grant of a TDIU is denied.

An effective date prior to May 13, 2002, for the award of basic eligibility to DEA is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


